Citation Nr: 1001316	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-39 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Veteran testified before the 
undersigned Veterans Law Judge at a hearing held in Salt Lake 
City, Utah in October 2009.  A transcript of this hearing is 
of record.


FINDING OF FACT

The Veteran likely has sleep apnea that began during active 
military service.


CONCLUSION OF LAW

The Veteran has sleep apnea that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed sleep apnea 
began during his time on active duty.  He asserts that during 
service he started having problems snoring, (which a fellow 
service member attested to in a statement), and he believes 
that his snoring was a symptom of his currently diagnosed 
sleep apnea.

The Veteran acknowledges that he did not seek treatment for a 
sleep disorder while on active duty, and in fact, a review of 
the service treatment records (STRs) over the ten-year period 
when the Veteran was on active duty does not show evidence of 
complaints or treatment related to fatigue or a sleep 
disorder.  In fact, the initial diagnosis of sleep apnea was 
made in July 2006, 14 years after discharge.  See 7/06-8/06 
Progress Notes by M.K., M.D. from the Tanner Clinic.

Nevertheless, in an October 2008 letter from M.K., M.D., an 
opinion is provided that the Veteran's sleep apnea and sleep 
disorder required medical treatment, and that these problems 
were at least as likely as not related to military service 
and exposure in the Gulf War.  

A statement from M.N., a retired master sergeant, dated in 
January 2009, noted that he was stationed with the Veteran 
from October 1982 until his discharge in June of 1992, at 
Travis Air Force base in California.  M.N. noted that he 
spent a great deal of time with the Veteran professionally 
and personally because they had many hobbies in common.  M.N. 
noted that he accompanied the Veteran on camping trips, 
fishing expeditions, and motorcycling and hiking trips.  M.N. 
remembered the Veteran's snoring as being very severe and 
loud, noting that he seemed to have difficulty breathing 
while he was sleeping and at times it appeared as if he was 
gasping for air.  M.N. noted that sharing a tent or room with 
the Veteran meant no one would have a restful night's sleep.

The Veteran's wife, L.S., also submitted a statement dated in 
February 2009, noting that she began dating the Veteran in 
December 1992, and noticed that he had a hard time breathing 
while sleeping and noted that his snoring was extremely loud.  
She stated that she often had to sleep in a separate room 
just so she could get a good night's rest.  His wife noted 
that the Veteran seemed to be very fatigued during the day, 
and after many years of this, she finally convinced him to 
see a doctor about his snoring because she was concerned for 
his health.  It was at this point that he was diagnosed with 
sleep apnea, and she noted that currently his snoring and 
breathing difficulties while sleeping seemed to be better.  

A grant of service connection requires a showing of current 
disability, disease or injury during military service, and 
competent evidence linking the current disability to the in-
service disease or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; see Hickson v. West, 12 Vet. App. 247 
(1999).  In this case, these criteria are met.  The Veteran 
experienced problems with snoring and breathing while 
sleeping during service, he currently has sleep apnea, and a 
medical professional has linked the current diagnosis to the 
problems the Veteran had in service.  No medical evidence 
contradicts this opinion.

Although Dr. K. does not provide a rationale or detailed 
explanation for his opinion, his conclusion is consistent 
with the record, especially the lay statements reflecting 
problems during and since the Veteran's period of military 
service.  Consequently, the Board finds that, with resolution 
of reasonable doubt in the Veteran's favor, a grant of 
service connection is warranted.


ORDER

Service connection for sleep apnea is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


